Citation Nr: 0107022	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
spinal disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1986.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  A July 1998 Board decision denied the veteran's claim for 
service connection for a spine disorder.  

2.  Additional evidence submitted since the Board's July 1998 
decision bears directly and substantially on the issue under 
consideration, and is, by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  


CONCLUSIONS OF LAW

1.  The July 1998 decision by the Board, which denied 
entitlement to service connection for a spinal disorder, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  

2.  The evidence received since the Board's July 1998 
decision is new and material, and the veteran's claim for 
service connection for a spinal disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 1998 decision, the Board denied the veteran's claim 
for service connection for a spine disorder on the basis that 
there was no medical evidence to show service incurrence or 
that otherwise linked the currently diagnosed disability to 
any incident of his active service.  The veteran's claim was 
denied as not well grounded under the law then extant.  That 
decision became final.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

In March 1999, the veteran submitted a claim to reopen the 
previously denied claim for service connection for a spine 
disorder.  By a July 1999 rating decision, the RO determined 
that the veteran's claim was not well grounded, and denied 
the claim on that basis.  This appeal followed.  The RO did 
not address the issue of whether new and material evidence 
had been submitted to reopen the previously denied claim in 
either the July 1999 rating decision or in the subsequently 
issued Supplemental Statement of the Case (SOC).  

The Board finds that notwithstanding the recent adjudication 
on the merits, a new and material evidence analysis is 
necessary because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd. Barnett v. Brown, 
83 F.3d 130 (Fed. Cir. 1996).  Further, in Ashford v. Brown, 
10 Vet. App. 120 (1997), the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter "the Court"), held that, "[n]otwithstanding 
the nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same."  Ashford v. Brown, 10 Vet. App. at 123; 
see also Shroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
The veteran still maintains that he incurred a spine disorder 
as a result of his active service, and his claim therefore 
"remains the same."  

Thus, it must first be determined if the veteran has 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection.  In light of 
the Board's decision set forth below, the veteran is not 
prejudiced by the outcome of that decision.  It is therefore 
not necessary to remand the case back to the RO in order to 
properly consider whether new and material evidence to reopen 
the previously denied claim has been submitted.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under the provisions of 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a) (new and material evidence is "evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously submitted, is so significant that it must 
be considered in order to fairly decide the merits of the 
merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (2000), 
which eliminated the concept of a well-grounded claim.  The 
new law did not, however, eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the veteran in developing evidence.  The 
VA must ensure that all other due process requirements have 
been met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  The 
evidence may show affirmatively that such a disease or injury 
was incurred in or aggravated by service, or statutory 
presumptions may be applied to establish service connection.  
A veteran who has 90 days of active service may be entitled 
to presumptive service connection for a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 
1991); 38 C.F.R. § 3.307 (2000).  With chronic disease shown 
as such during service or within the presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  

In reaching its July 1998 decision, the Board determined that 
while the veteran was shown to have a back disability, the 
evidence did not show that such disability was incurred in or 
the result of his active service.  Accordingly, the veteran's 
claim for service connection was denied as not well grounded.  
The evidence considered by the Board in reaching its July 
1998 decision consisted of the veteran's service medical 
records, records of post-service medical treatment dating 
from June 1986 through July 1996, reports of VA rating 
examinations dated in September 1988 and June 1992, and the 
transcript of a personal hearing before a member of the 
Travel Board in November 1997.  

The veteran testified, in substance, that he incurred a back 
disorder most likely as a result of an accident in service.  
According to the veteran, while stationed on a U.S. Air Force 
base in the Pacific, he and another airman were struck in the 
back by a swinging bomb bay door on a B-52 heavy bomber.  The 
veteran indicated that a hurricane was creating severe 
environmental conditions on the base at that time, and that 
he sought immediate treatment for his back.  The veteran's 
service medical records were negative for any indication of a 
back disorder or for any indication that he sustained an 
injury from the bomb bay door.  

The post-service medical treatment records show that in July 
1996, the veteran had degenerative disc disease in his lumbar 
spine.  In addition, he was shown to have posterior 
spondylosis as well as disc bulging.  The treatment records 
indicated that such disorder resulted in foraminal stenosis, 
all secondary to the degenerative changes.  No reference to 
any injury sustained in service was made.  In addition, the 
reports both VA rating examinations failed to address any 
back problems.  

As noted, in March 1999, the veteran filed a claim to reopen 
the previously denied claim for service connection.  In 
support of his claim to reopen, the veteran submitted several 
statements from his treating physicians in addition to a 
signed affidavit from his supervisor who had witnessed the 
injury he claimed to have sustained in service.  Further, in 
January 2001, the veteran appeared and presented testimony at 
a personal hearing before the undersigned Board Member.  

The lay affidavit, dated in January 1999, and signed by G.B., 
states that while stationed on Guam with the 43rd Munitions 
Maintenance Squadron, he supervised the veteran loading 
armaments on board B-52 heavy bombers.  According to G.B., 
the veteran and another crewman were injured when the "T" 
handle of a bomb bay door broke off, causing the bomb bay 
door to fall.  He indicated that both the veteran and the 
other airman were taken to the base hospital, and were placed 
on light duty afterwards.  

The veteran's treating physician, K.L.T., M.D., in a letter 
dated in May 1999, stated that the veteran had been involved 
in an automobile accident in July 1996, and was treated 
afterwards.  According to Dr. K.L.T., the veteran was shown 
to have spondylosis at L-5 and Grade I spondylolisthesis at 
L5-S1 as well as narrowing of the L4-5 and L5-S1 disc spaces.  
Other pathology was found on MRI testing.  Dr. K.L.T. stated 
that the automobile accident clearly did not cause of the 
abnormalities demonstrated on clinical examination.  It had 
not caused the degenerative changes of either the disc or the 
vertebral bodies.  Dr. K.L.T. stated that any neural 
encroachment and any spondylolisthesis was clearly pre-
existing and not caused by the automobile accident, although 
they could have been aggravated thereby.  Dr. K.L.T. offered 
that such problems pre-existed the automobile accident.  

In a subsequent letter dated in February 2000, Dr. K.L.T. 
stated that he had reviewed the veteran's medical treatment 
records, and reiterated the findings offered in the previous 
letter of May 1999.  However, Dr. K.L.T. continued to state 
that based on the history obtained, the veteran's back 
problems began when he suffered an injury while on active 
duty.  

At his January 2001 hearing, the veteran testified that he 
had experienced an injury when the bomb bay doors fell onto 
his mid back on two occasions while he was unloading 
munitions from the bomb bay during a hurricane.  He testified 
that he was taken to the base hospital, and was told to take 
painkillers.  He subsequently returned to duty.  The veteran 
indicated that he had been involved in an automobile accident 
following service and that he had experienced back problems 
afterwards.  However, he testified that his treating 
physician had advised him that his back problems had pre-
existed the post-service automobile accident, and that at 
most, the accident had only served to aggravate or exacerbate 
the pre-existing injury.  

The Board observes that compared with the evidence previously 
submitted, the newly submitted evidence clearly shows that 
the veteran suffers from a low back disorder.  This fact does 
not appear to be in dispute.  In addition, he has presented 
medical evidence, in the form of the letters presented by Dr. 
K.L.T., that his back problems had pre-existed his July 1996 
automobile accident, and that based on the reported history, 
such back problems were the result of injuries sustained in 
service.  The veteran's account of the circumstances 
surrounding his injury was corroborated by the affidavit 
received from his service supervisor, G.B.  The Board has 
evaluated this evidence, and finds that the veteran has 
presented medical evidence of a present disability with a 
nexus between that disability and his active service, in 
addition to a lay affidavit, presumed competent for theses 
purposes, that the injury actually occurred in service.  The 
Board concludes, therefore, that the veteran has submitted 
"new" and "material" evidence with respect to his claim to 
reopen.  

The newly submitted evidence, is neither cumulative nor 
duplicative of evidence previously submitted, because it 
tends to show that the accident causing the injury actually 
occurred, and it also contains a medical opinion suggestive 
of a nexus between the in-service injury and his currently 
diagnosed back problems.  As noted, the previously considered 
evidence only established the presence of a current 
disability.  Accordingly, the Board finds that the newly 
submitted evidence bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fully and fairly decide the 
merits of the veteran's appeal.  Therefore, to the extent 
that the veteran's claim for service connection for a spine 
disorder has been reopened, his appeal is granted, to that 
extent only.  However, the evidence presented thus far does 
not warrant a grant of service connection for a spine 
disorder.  The Board finds that in light of the VCAA of 2000, 
further development of the case is necessary.  Such 
additional development will be discussed in the REMAND 
portion of this decision.  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a spinal disorder has been 
submitted, and the veteran's appeal is granted to that extent 
only.  


REMAND

As noted, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) into 
law on November 9, 2000.  Because the veteran's claim for 
entitlement to service connection for a spine disorder has 
been reopened, and because of the changes in the law brought 
about by the VCAA, a remand in this case is required for 
compliance of the notice and duty to assist provisions 
contained in the new law.  See VCAA 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits of the case at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a REMAND is required.  


Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his low back disorder since 
1986.  After obtaining any necessary 
authorization, any identified treatment 
records not presently associated with the 
claims file should be obtained.  It is 
not necessary to obtain duplicate 
treatment records already associated with 
the claims file.  If no additional 
treatment records have been identified, 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine the nature, severity, and 
etiology of any diagnosed back disorder 
or disorders.  Any and all indicated 
studies and/or tests should be conducted.  
The veteran's claims file should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
evidence contained in the veteran's 
claims file, including the transcripts of 
his hearing testimony and the statements 
offered by his treating physician(s), and 
after conducting a clinical examination 
of the veteran, offer an opinion as to 
the etiology of any back disorders found 
to be present.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
diagnosed back disorder was incurred in 
service.  If not, the examiner should so 
state.  All opinions offered should be 
reconciled with any other medical 
opinions of record.  The examiner is 
further requested to provide a complete 
rationale for all opinions offered.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to the VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
spine disorder on the basis of all 
available evidence.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  


The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



